Citation Nr: 1138459	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-13 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

[The issue of entitlement to service connection for hepatitis C will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Prof. Justin Holbrook


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1952.

These issues come to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied the claim at issue.

The claim was previously remanded by the Board in September 2010 for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in a March 2011 hearing.  A transcript is included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

In a March 2011 hearing, the Veteran reported that he receives social security disability by the Social Security Administration (SSA).  While SSA disability records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Thus, the Board finds that the AMC should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

The Veteran's claim for service connection for PTSD was denied by the RO based upon a November 2006 VA examination which indicated the Veteran did not meet the criteria for a PTSD diagnosis and reported no clinical diagnosis of a mental disorder.  The Veteran alleges that he has PTSD as a result of stressful incidents during his service during Vietnam.  The RO conceded that one of the Veteran's stressors, a 1971 ammunition dump exposure near the demilitarized zone, as verified. 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's service medical records are negative for any complaints or clinical findings of psychiatric abnormalities.  However, in an August 1983 private treatment record, the examiner noted an emotional disorder or dysthymic disorder and signs and symptoms of a depressive disorder which appeared after his motor vehicle accident and seem to be secondary to the accident.  The Veteran reported he was a very active man and afterward he could no longer engage in his many hobbies and interests.  

The Board notes that November 2006 VA examiner failed to review the claims file. As the examiner did not have access to the claims file, the examiner was unable to give an adequate option concerning whether the Veteran has a current psychiatric disorder related to service including a review of the mental health examination dated in 1983.  A new VA examination is necessary for a comprehensive opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his claimed psychiatric disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AMC should contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefit (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file.  If any records are unavailable, a note to that effect should be placed in the claims file, and the Veteran and his representative so advised in writing.

3.  Thereafter, the Veteran should be scheduled for an examination by a VA psychiatrist or psychologist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examination must be conducted following the protocol in VA's Disability Worksheet for VA Initial PTSD Examination.  Based on a review of the record, and examination of the Veteran, and considering the identified stressors and DD-214, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to his verified military stressor.  For any psychiatric diagnosis other than PTSD, the examiner should opine whether it is at least as likely as not due to active service.  If any psychiatric diagnosis is given, the examiner should specifically comment on the diagnosis of an emotional disorder in 1983. 

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.
4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completing any additional necessary development, the AMC/RO should re-adjudicate the issue of service connection for a psychiatric disorder to include PTSD.  If the disposition of the claim remains unfavorable, the AMC/RO should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

